

HOSTESS BRANDS, INC.
RESTRICTED STOCK AWARD AGREEMENT

Cover Sheet
Hostess Brands, Inc., a company incorporated under the laws of the State of
Delaware (“Company”), hereby grants an award of restricted stock (“Restricted
Shares”) to the individual named below. The terms and conditions of the
Restricted Shares are set forth in this cover sheet (“Cover Sheet”), in the
attached Restricted Stock Award Agreement (the “Agreement”) and in the Hostess
Brands, Inc. 2016 Equity Incentive Plan (the “Plan”). All capitalized terms used
but not defined in this Cover Sheet and the Agreement will have the meanings
ascribed to such terms in the Plan.
Granted to:
 
Date of Grant:
 
Number of Restricted Shares:
 
Issuance of Shares:
Upon issuance, the Restricted Shares will not be vested, and until vesting
occurs, the Restricted Shares shall be subject to forfeiture and restrictions on
transfer as set forth in the Agreement.
Vesting Schedule:
 



By signing this Cover Sheet, you agree to all of the terms and conditions
described in this Cover Sheet, in the Agreement and in the Plan. If you do not
sign and return this Cover Sheet within 60 days of the Date of Grant, the
Company will have the right to rescind this award.


Signature:__________________________         Date:__________________________






HOSTESS BRANDS, INC.


By:________________________
Name:
Title:    





--------------------------------------------------------------------------------








HOSTESS BRANDS, INC.
RESTRICTED STOCK AWARD AGREEMENT


Right to Shares
The Restricted Shares are subject to the vesting conditions described below.
Upon vesting, all restrictions on the Restricted Shares shall lapse.
Vesting
The Restricted Shares issued to you will vest in accordance with the schedule
set forth in the Cover Sheet.
Should your employment with the Company and its Subsidiaries terminate for any
reason except in connection with a Change of Control as described below, prior
to a vesting date, you shall forfeit all rights to any Restricted Shares which
have not vested as of such vesting date. Such Restricted Shares shall be
returned to the Company automatically and for no consideration.
Change of Control
Notwithstanding the foregoing:
(A) if there occurs a Change of Control, and this Award does not continue or is
not assumed by an acquiror on a substantially equivalent basis, then any
Restricted Shares that have not yet vested shall vest immediately prior to the
Change of Control, and all applicable restrictions shall lapse; and
(B) if there occurs a Change of Control, and this Award continues or is assumed
by an acquiror on a substantially equivalent basis, and your employment is
terminated by the Company or an acquiror without Cause or otherwise under
circumstances entitling you to severance under the Company’s or acquiror’s
severance plan within 12 months following the Change of Control, then any
Restricted Shares at the time of such termination shall become fully vested and
all restrictions shall lapse.
Termination
Should your employment with the Company and its Subsidiaries terminate for any
reason except in connection with a Change of Control as described above, prior
to a vesting date, you shall forfeit all rights to any Restricted Shares which
have not vested as of such vesting date. Such Restricted Shares shall be
returned to the Company automatically and for no consideration.



2



--------------------------------------------------------------------------------




Termination for Cause; Recoupment
If your employment is terminated for Cause or if you breach any restrictive
covenant agreement between you and the Company or its Subsidiaries, you shall
forfeit all rights to any Restricted Shares which have not vested as of such
termination date. Such Restricted Shares shall be returned to the Company
automatically and for no consideration.
If at any time within one year after the date on which any Restricted Shares
become vested, (a) your employment is terminated for Cause or (b) the Committee
determines in its reasonable discretion that after termination of your
employment for any reason, you engaged in conduct that violated any continuing
obligation or duty in respect of the Company or any Subsidiary (including any
breach of any restrictive covenant agreement between you and the Company), then,
subject to applicable law, upon notice from the Company, you shall repay to the
Company any cash or Shares you received pursuant to this Award, or if you
disposed of any such Shares, the Fair Market Value of such Shares as of the date
of disposition.
Nothing in this Agreement shall limit the Company’s right of recoupment pursuant
to Section 13 of the Plan, including recoupment of payments pursuant to the
Company’s compensation recovery, “clawback” or similar policy, as may be in
effect from time to time.
Taxes
You are solely responsible for the satisfaction of all taxes and penalties that
may arise in connection with the award or settlement of the Restricted Shares.
At the time of taxation, the Company shall have the right to deduct from other
compensation, or to withhold Shares (by transferring Shares back to the Company)
in an amount equal to the federal (including FICA), state, local and foreign
taxes and other amounts as may be required by law to be withheld with respect to
the Restricted Shares. If Shares are withheld, the value of the Shares withheld
may not exceed the minimum applicable tax withholding amount (except as
otherwise determined by the Committee in its sole discretion). By accepting this
Award, you expressly consent to the withholding of Shares or other amounts
payable to you.



3



--------------------------------------------------------------------------------




Restrictions on Resale
By signing this Agreement, you agree not to sell any Shares issued hereunder at
a time when applicable laws, regulations or Company policies prohibit a sale.
In addition, until the Restricted Shares have vested pursuant to the schedule
set forth in the Cover Sheet, they may not be sold, transferred, assigned,
pledged, margined, or otherwise encumbered or disposed of (except for transfers
and forfeitures to the Company).
The Company’s obligation to issue Shares under this Award shall be subject to
applicable laws, rules and regulations and also to such approvals by
governmental agencies as may be deemed appropriate to comply with relevant
securities laws and regulations.
Any Shares issued hereunder, and any cash proceeds realized from the sale of
such Shares will be subject to all share retention, trading, and other policies
that may be implemented by the Committee or the Board from time to time.
You shall deliver to the Chief Legal Officer of the Company, at the time of
execution of this Agreement and/or at such other time or times as the Chief
Legal Officer may request, one or more executed stock powers (including the
stock power attached hereto as Exhibit A), authorizing the transfer of the
Restricted Shares to the Company upon forfeiture or in connection with the
payment of applicable withholding taxes, and you shall take such other steps or
perform such other actions as may be requested by the Chief Legal Officer to
effect the transfer of such Restricted Shares.
Transfer of Restricted Shares
Prior to the applicable vesting date, you cannot transfer, assign, encumber, or
pledge the Restricted Shares. For instance, you may not use the Restricted
Shares as security for a loan. If you attempt to transfer or assign the
Restricted Shares, your award will immediately become invalid.
Regardless of any marital property settlement agreement, the Company or a
securities broker, as applicable, is not obligated to recognize your former
spouse’s interest in your right to Restricted Shares in any way.
Stockholder Rights; Dividend Equivalent Rights
You shall have the rights as a stockholder in respect of the Restricted Shares,
subject to the restrictions set forth in this Agreement (including, without
limitation, transfer restrictions and forfeiture during the vesting period);
provided that, you shall not have any rights to dividends on the Restricted
Shares until the date on which the Restricted Shares vest. Such dividends shall
be deemed reinvested in additional Restricted Shares, with the number of
additional Restricted Shares based on the Fair Market Value of a Share as of the
date the dividend is paid (rounded down to the nearest whole Share) and will be
subject to the same vesting and other conditions as the Restricted Shares to
which they relate. If and to the extent that the underlying Restricted Shares
are forfeited, all related dividends shall also be forfeited. Restricted Shares
in respect of dividends will be vest at the same time the underlying Restricted
Shares vest.
No Right to Continued Employment
Neither the grant of this Award, nor any other action taken hereunder shall be
construed as giving you the right to be retained in the employ or service of the
Company or any of its Subsidiaries (for the vesting period or any other period
of time) nor interfere in any way with the Company’s right to terminate your
employment.



4



--------------------------------------------------------------------------------




Applicable Law and Arbitration
This Agreement will be subject to and interpreted in accordance with the laws of
the State of Delaware, without reference to the principles of conflicts of laws,
and applicable Federal or other securities laws. Any dispute, controversy or
claim arising out of or relating to the Plan or this Agreement that cannot be
resolved by you on the one hand and the Company on the other, shall be submitted
to arbitration in accordance with the terms of the Plan.
Delivery of Documents
The Company may, in its sole discretion, decide to deliver any documents related
to this Award or other Awards granted to you under the Plan by electronic means.
By signing the Cover Sheet, you consent to receive all documents related to this
Award or other Awards granted to your under the Plan by electronic delivery and
agree to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.
Amendment
The terms and conditions of this Agreement and the Restricted Shares may be
amended by the Committee or the Board as permitted by the Plan.
The Plan and Other Agreements
The text of the Plan and any amendments thereto are incorporated in this
Agreement by reference.
This Agreement, the Cover Sheet and the Plan constitute the entire understanding
between you and the Company regarding the Restricted Shares. Any prior
agreements, commitments or negotiations concerning the Restricted Shares are
superseded. In the event there is any express conflict between this Agreement
and the terms of the Plan, the terms of the Plan shall govern.



By signing the Cover Sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan and evidence your acceptance of the
powers of the Committee of the Board of Directors of the Company that
administers the Plan.


5



--------------------------------------------------------------------------------






STOCK POWER
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
Hostess Brands, Inc. (the “Company”), _________________ shares of common stock,
$0.0001 par value per share, of the Company, registered in the name of the
undersigned on the books and records of the Company, and does hereby irrevocably
constitute and appoint _________________, attorney to transfer the said stock on
the books of the Company with full power of substitution in the premises.
______________________________

    Signed
______________________________

`    Date




6

